UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4523


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CHRISTOPHER ALLEN HUNTER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:06-cr-00251-LHT-DLH-2)


Submitted:    November 24, 2008            Decided:   December 19, 2008


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sue Genrich Berry, BOWEN AND BERRY, PLLC, Wilmington, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher Allen Hunter entered a straight-up guilty

plea to conspiracy to possess with intent to distribute cocaine

base, in violation of 21 U.S.C. §§ 841, 846 (2006), and was

sentenced to 200 months in prison.                   Counsel for Hunter has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

alleging that she has found no meritorious issues for appeal but

asserting that Hunter did not receive effective assistance of

counsel     from       his    original    trial      counsel      because    he   was      not

informed     of    a    proposed      plea     agreement.         Although    Hunter       was

provided     notice      of    his    right     to   file     a   supplemental       pro    se

brief, he has not done so, and the Government has declined to

file   a    responsive         brief.         Finding    no   error,   we    affirm        the

district court’s judgment.

             In accordance with Anders, we have thoroughly reviewed

the record and have found no meritorious issues for appeal.                                 We

find that the district court complied with the requirements of

Fed.   R.   Crim.       P.    11   when   it    accepted      Hunter’s      guilty    plea,

ensuring     that       his    plea     was    knowing      and   voluntary,      that      he

understood the rights he was giving up by pleading guilty and

the sentence he faced, and that he committed the offense to

which he was pleading guilty.                 See Fed. R. Crim. P. 11(b).

             We also conclude that Hunter’s 200-month sentence is

reasonable.        See United States v. Hughes, 401 F.3d 540, 546-47

                                                2
(4th Cir. 2005).         We find that the district court correctly

calculated Hunter’s Guidelines range and that it was reasonable

for the district court to depart downward from that range.                                See

United States v. Moreland, 437 F.3d 424, 432 (4th Cir. 2006)

(holding that to determine an appropriate sentence, the district

court should first calculate the appropriate Guidelines range

and then determine “whether a departure is appropriate based on

the   Guidelines    Manual   or       relevant         case   law”);    United       States

v. Davenport, 445 F.3d 366, 370-71 (4th Cir. 2006) (“When we

review a sentence outside the advisory guideline range--whether

as a product of a departure or a variance--we consider both

whether the district court acted reasonably with respect to its

decision   to   impose   such     a    sentence         and    with    respect    to      the

extent of the divergence from the guideline range.”).                            Because

the district court considered the 18 U.S.C. § 3553(a) (2006)

factors and sentenced Hunter to a sentence in the middle of the

departed   Guidelines     range,       we       find    Hunter’s      sentence       to   be

reasonable.

           Although      Hunter       contends         he     was   denied      effective

assistance    of   counsel   because         he   was       never   presented     with     a

proposed   plea    agreement    that        would      have    resulted    in    a   lower

sentencing guidelines range, see United States v. Blaylock, 20

F.3d 1458, 1465-66 (9th Cir. 1994) (failing to inform defendant

of plea offer was unreasonable assistance), because it does not

                                            3
“conclusively         appear      on   the      record”       that    Hunter          was    denied

effective assistance, this claim should be asserted by Hunter in

a post-conviction motion under 28 U.S.C. § 2255 (2000) rather

than on direct appeal.                 See United States v. Richardson, 195

F.3d     192,    198     (4th      Cir.      1999)      (“A     claim          of     ineffective

assistance of counsel should be raised by a habeas corpus motion

under 28 U.S.C. § 2255 in the district court and not on direct

appeal.”)       (internal         quotation         marks,     brackets             and   citation

omitted).            During    the     plea      colloquy,       Hunter             informed    the

district court that he discussed possible defenses with trial

counsel and that he was entirely satisfied with his attorney’s

services.        These declarations “carry a strong presumption of

verity.”        Blackledge v. Allison, 431 U.S. 63, 74 (1977); see

United    States       v. DeFusco,        949    F.2d    114,       119   (4th        Cir.     1991)

(holding that defendant’s statement at Rule 11 hearing that he

was neither coerced nor threatened was “strong evidence of the

voluntariness of his plea”).

            Moreover,           although         the     Government             indicated        at

sentencing that a plea agreement was sent to trial counsel prior

to the Rule 11 hearing, a proposed plea agreement was never

mentioned       by    the     Government        at     the     Rule       11        hearing,    the

Government      could       not    produce       a     copy    of     the       proposed       plea

agreement at sentencing, and it is unclear whether trial counsel

ever received a plea agreement--assuming one existed--from the

                                                4
Government.       Without evidence from trial counsel regarding his

failure     to    present       the    proposed     plea   agreement     to    Hunter,

consideration of this issue is premature.                     See DeFusco, 949 F.2d

at 120-21 (“[I]t would be unfair to adjudicate [an ineffective

assistance       claim]    without       any   statement      from   counsel    on   the

record.”).

             Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Hunter in writing of his

right to petition the Supreme Court of the United States for

further review.           If Hunter requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Hunter.                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the    court     and     argument    would   not     aid   the

decisional process.

                                                                               AFFIRMED




                                               5